
	

113 S1089 IS: Servicemembers and Veterans Prescription Drug Safety Act of 2013
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1089
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Ms. Collins (for
			 herself, Mr. Blumenthal,
			 Mrs. Boxer, Mr.
			 Manchin, Ms. Murkowski, and
			 Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for a prescription drug take-back program for
		  members of the Armed Forces and veterans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Servicemembers and Veterans
			 Prescription Drug Safety Act of 2013.
		2.Prescription
			 drug take-back program for members of the Armed Forces and their
			 dependents
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 beneficiaryThe term covered beneficiary has the
			 meaning given that term in section 1072 of title 10, United States Code.
				(2)Covered
			 controlled substanceThe term covered controlled
			 substance means a controlled substance that is listed in schedule II,
			 III, IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C.
			 812(c)).
				(3)DependentThe
			 term dependent has the meaning given that term in section 1072 of
			 title 10, United States Code.
				(4)Eligible
			 personThe term eligible person means—
					(A)a member of the
			 Armed Forces;
					(B)an individual who
			 is receiving or is entitled to receive retired or retainer pay under chapter 71
			 of title 10, United States Code;
					(C)a dependent of a
			 member of the Armed Forces, if that dependent is a covered beneficiary in
			 receipt of health care services under chapter 55 of title 10, United States
			 Code; and
					(D)any person
			 lawfully entitled to dispose of the property of a person described in
			 subparagraphs (A) through (C) who dies while lawfully in possession of a
			 covered controlled substance for personal use.
					(5)ProgramThe
			 term program means the program established under subsection
			 (b)(1).
				(6)SecretaryThe
			 term Secretary means the Secretary of Defense.
				(b)Program
			 required
				(1)In
			 generalThe Secretary and the Attorney General shall jointly
			 carry out a program, which shall, except as provided in paragraph (2), be
			 carried out in accordance with section 302(g) of the Controlled Substances Act
			 (21 U.S.C. 822(g)), under which an eligible person who has lawfully obtained a
			 covered controlled substance in accordance with such Act may deliver the
			 covered controlled substance to be disposed of at a facility and by a person
			 specified under paragraph (2).
				(2)Delivery of
			 controlled substancesNotwithstanding the requirement under
			 section 302(g)(1) of the Controlled Substances Act (21 U.S.C. 822(g)(1)) that a
			 person receiving a controlled substance be authorized to receive the controlled
			 substance under such Act, the Secretary and the Attorney General shall jointly
			 specify the facilities and persons to which covered controlled substances may
			 be delivered under the program.
				(c)Prevention of
			 abuseIn implementing the program, the Secretary and the Attorney
			 General shall jointly develop appropriate guidelines and procedures to prevent
			 the diversion, misuse, theft, or loss of controlled substances delivered under
			 the program.
			(d)Administration
			 of program
				(1)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary and
			 the Attorney General shall jointly prescribe regulations to carry out the
			 program.
				(2)ImplementationNot
			 later than 1 year after the date on which the Secretary and the Attorney
			 General jointly prescribe regulations under paragraph (1), the Secretary shall
			 fully implement the program.
				3.Prescription
			 drug take-back program for veterans and their dependents
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 controlled substanceThe term covered controlled
			 substance means a controlled substance that is listed in schedule II,
			 III, IV, or V of section 202(c) of the Controlled Substances Act (21 U.S.C.
			 812(c)).
				(2)Eligible
			 personThe term eligible person means—
					(A)a veteran;
					(B)the spouse of a
			 veteran, if the spouse is in receipt of medical services under laws
			 administered by the Secretary;
					(C)a dependent of a
			 veteran, if the dependent is in receipt of medical services under laws
			 administered by the Secretary;
					(D)a person
			 described in section 2(a)(4) who is in receipt of medical services at a
			 facility of the Department of Veterans Affairs; and
					(E)any person
			 lawfully entitled to dispose of the property of a person described in
			 subparagraphs (A) through (D) who dies while lawfully in possession of a
			 covered controlled substance for personal use.
					(3)ProgramThe
			 term program means the program established under subsection
			 (b)(1).
				(4)SecretaryThe
			 term Secretary means the Secretary of Veterans Affairs.
				(5)VeteranThe
			 term veteran has the meaning given that term in section 101 of
			 title 38, United States Code.
				(b)Program
			 required
				(1)In
			 generalThe Secretary and the Attorney General shall jointly
			 carry out a program, which shall, except as provided in paragraph (2), be
			 carried out in accordance with section 302(g) of the Controlled Substances Act
			 (21 U.S.C. 822(g)), under which an eligible person who has lawfully obtained a
			 covered controlled substance in accordance with such Act may deliver the
			 covered controlled substance to be disposed of at a facility and by a person
			 specified under paragraph (2).
				(2)Delivery of
			 controlled substancesNotwithstanding the requirement under
			 section 302(g)(1) of the Controlled Substances Act (21 U.S.C. 822(g)(1)) that a
			 person receiving a controlled substance be authorized to receive the controlled
			 substance under such Act, the Secretary and the Attorney General shall jointly
			 specify the facilities and persons to which covered controlled substances may
			 be delivered under the program.
				(c)Prevention of
			 abuseIn implementing the program, the Secretary and the Attorney
			 General shall jointly develop appropriate guidelines and procedures to prevent
			 the diversion, misuse, theft, or loss of controlled substances delivered under
			 the program.
			(d)Administration
			 of program
				(1)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary and
			 the Attorney General shall jointly prescribe regulations to carry out the
			 program.
				(2)ImplementationNot
			 later than 1 year after the date on which the Secretary and the Attorney
			 General jointly prescribe regulations under paragraph (1), the Secretary shall
			 fully implement the program.
				
